UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1775


VALERIE HESTER,

                   Plaintiff – Appellant,

             v.

ELLIOTT ARMSTRONG; PARAMOUNT OF RALEIGH, LLC,

                   Defendants – Appellees,

             and

PINE TREE VILLA ASSISTED LIVING FACILITY,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:07-cv-00458-H)


Submitted:    January 13, 2009                  Decided:   January 15, 2009


Before WILLIAMS,      Chief     Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Valerie Hester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Valerie      Hester    appeals      the    district       court’s      order

granting     the    Defendants’         motion    to    dismiss       and    dismissing

Hester’s    complaint      without      prejudice      for   failure        to   properly

serve process on the Defendants.                 We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons    stated    by    the   district      court.        Hester    v.    Armstrong,

No. 5:07-cv-00458-H (E.D.N.C. June 19, 2008).                     We dispense with

oral   argument     because       the    facts    and    legal    contentions        are

adequately    presented      in    the     materials     before       the    court   and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                           2